Reynolds, J.
Appeal from a decree of the Surrogate’s Court, Schenectady County, appointing William M. Slavin and Harold Blodgett administrators for the estate of Grace S. O’Brien and dismissing appellant’s objections to such appointments. We find no basis for appellant’s filing of objections in the instant proceeding. Section 96 of the Surrogate’s Court Act limits objectants to the granting of letters to persons “interested in the estate or fund”. Admittedly the sole distributee of the decedent’s estate is John G. Smith. Thus the appellant not being entitled either absolutely or contingently to a share in the estate has no standing here (Surrogate’s Ct. Act, § 314, subd. 10; see Matter of Cohen, 147 Misc. 330, 332). Decree affirmed, without costs. Gibson, P. J., Herlihy, Aulisi and Hamm, JJ., concur.